DETAILED ACTION
This action is responsive to Applicant’s remarks/amendments filed 8/22/2022 with a request for continued examination filed 9/20/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.
 
Claim Status
Claims 1-20 are pending.
Claims 4-5, 15-16, and 20 are withdrawn.
Claims 1 and 11 are currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-7, 9, 11-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US Pub. 2004/0149214).
Regarding claim 1, Hirose teaches an apparatus for processing substrates ([0051] and Figs. 6-7, entirety), comprising: 
a process chamber ([0052] and Fig. 6, chamber #41) with a process volume (Fig. 6, internal volume above substrate #46); 
a conductance liner ([0056] and Fig. 6, deposit shield #50) surrounding the process volume (see Fig. 6), the conductance liner having at least one fixed portion ([0056] and Figs. 6-7, fixed portion #50) that is completely annular in a plan view (Figs. 6-7, shield #50 having a substantially annular geometry) and a movable portion ([0056] and Figs. 6-7, movable shutter #49), the movable portion configured to expose a substrate transfer slot in a wall of the process chamber ([0058] and Fig. 6, shutter #49 raises/lowers to open carrier port #47 for substrate transfer); and 
a lifting assembly ([0058] and Figs. 6-7, driving shaft #51 with air cylinder #52) with an actuator attached to the movable portion of the conductance liner ([0058] and Figs. 6-7, shaft #51), the lifting assembly configured to move the movable portion of the conductance liner in a vertical direction (see Figs. 6-7, arrows denoting movement of shutter #49).

Hirose does not appear to teach wherein the movable portion is completely annular in a plan view.
However, Hirose does disclose, as part of the embodiment shown in Fig. 1, where the movable portion is completely annular in a plan view (Hirose – Fig. 1 and 3, #20.
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the movable shutter #49 of one embodiment of Hirose (Fig. 6) to have the completely annular shape of the other embodiment of Hirose (Fig. 1) because they are both disclosed in the same publication as shapes contemplated for movable shutters. The courts have held that a simple change in shape would be obvious to one of ordinary skill in the art. See MPEP 2144.04(IV)(B).

Regarding claim 2, Hirose teaches wherein the at least one fixed portion of the conductance liner has a first horizontal portion at a top of the process chamber (see annotated Fig. 6 below) and the movable portion of the conductance liner has a vertical portion (see below, vertical portion (MP)) and a second horizontal portion (see below), the vertical portion configured to interact with the fixed portion when the movable portion is raised and the second horizontal portion configured to interact with an edge ring ([0062] and Figs. 6 and 8A-B, evacuation plate #56) when the movable portion is raised (as depicted in Fig. 6 and 8A-B) to complete an RF ground return path within the process chamber ([0062] and Fig. 8B, forms a ground path as depicted).

    PNG
    media_image1.png
    385
    323
    media_image1.png
    Greyscale


Regarding claim 3, Hirose teaches wherein the vertical portion has a first recess in a top end (Fig. 8A-B, vertical portion of shutter #49 comprises a recess holding seal #61) with a first RF gasket in the first recess ([0060] and Fig. 8A-B, spiral seal to electrically connect #50 to #49) and the second horizontal portion has a second recess in a top surface of an end distal to the vertical portion (Fig. 8B, horizontal portion of #49 comprising a recess for spiral seal #66) with a second RF gasket in the second recess ([0062] and Fig. 8B, spiral seal #66 to electrically connect #56 to #49).

Regarding claim 6, Hirose teaches wherein the at least one fixed portion of the conductance liner (Fig. 6, #50 is fixed) has a first horizontal portion at a top of the process chamber (see annotated Fig. 6 below) and a first vertical portion (see below, vertical portion “FP”) and the movable portion of the conductance liner (Fig. 6, shutter #49) has a second vertical portion (see below, vertical portion “MP”) and a second horizontal portion (see below), the second vertical portion configured to interact with the first vertical portion when the movable portion is raised (see Fig. 6 and 8B, upper end of #49 contacting lower end of #50) and the second horizontal portion configured to interact with an edge ring when the movable portion is raised (see Fig. 6 and 8B, portion of #49 contacts #56 through seal #66) to complete an RF ground return path within the process chamber (see Fig. 8B, forms ground path as depicted).


    PNG
    media_image1.png
    385
    323
    media_image1.png
    Greyscale


Regarding claim 7, Hirose teaches wherein the second vertical portion (see below, vertical portion “MP”) has a first recess in a top end (see Figs. 6 and 8A-B, recess with seal #61) with a first RF gasket in the first recess ([0060] and Fig. 8A-B, spiral seal #61 to electrically connect #49 to #50) and the second horizontal portion has a second recess in a top surface of an end distal to the second vertical portion (see below) with a second RF gasket in the second recess (see Fig. 8B, horizontal portion with recess for seal #66; [0062]: seal electrically connects #56 to #49).

    PNG
    media_image1.png
    385
    323
    media_image1.png
    Greyscale


Regarding claim 9, Hirose teaches wherein the lifting assembly utilizes a pneumatic drive to vertically move the actuator ([0058] and Figs. 6-7, air cylinder #52 drives the shutter #49 vertically).

Regarding claim 11, Hirose teaches an apparatus for processing substrates ([0051] and Figs. 6-7, entirety), comprising: 
a conductance liner ([0056] and Fig. 6, deposit shield #50 with shutter #49) configured to surround a process volume in a process chamber ([0052] and Fig. 6, chamber #41) to confine plasma (Fig. 6, as plasma is generated in the volume above substrate #46, the plasma would be confined away from the exterior walls) and provide an RF ground return path ([0062] and Fig. 8B, forms a ground path as depicted), the conductance liner having:14 
990863_1PATENTAttorney Docket No.: 44017947US1at least one first portion configured to be fixed in the process chamber (see annotated Fig. 6 below, first horizontal portion and vertical portion “FP” of shield #50), wherein the at least one first portion is completely annular in a plan view (Figs. 6-7, shield #50 having a substantially annular geometry); and 
a second portion (see annotated Fig. below, vertical portion “MP” and second horizontal portion of movable shutter #49) configured to be movable within the process chamber in a vertical direction (see Figs. 6-7, arrows denoting movement of shutter #49) to expose a substrate transfer slot in a wall of the process chamber ([0058] and Fig. 6, shutter #49 raises/lowers to open carrier port #47 for substrate transfer), the second portion configured to provide a portion of the RF ground return path when in a raised position and electrically interacting with the at least one first portion ([0062] and Fig. 8B, forms a ground path as depicted when #49 and #50 are in contact).

    PNG
    media_image1.png
    385
    323
    media_image1.png
    Greyscale


Hirose does not appear to teach wherein the second portion is completely annular in a plan view.
However, Hirose does disclose, as part of the embodiment shown in Fig. 1, where the movable portion is completely annular in a plan view (Hirose – Fig. 1 and 3, #20.
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the movable shutter #49 of one embodiment of Hirose (Fig. 6) to have the completely annular shape of the other embodiment of Hirose (Fig. 1) because they are both disclosed in the same publication as shapes contemplated for movable shutters. The courts have held that a simple change in shape would be obvious to one of ordinary skill in the art. See MPEP 2144.04(IV)(B).

Regarding claim 12, Hirose teaches wherein the at least one first portion ([0056] and Fig. 6, deposit shield #50 with portions as depicted below) has a first horizontal portion (see below) and the second portion ([0056] and Figs. 6-7, movable shutter #49) has a vertical portion and a second horizontal portion (see below), the vertical portion configured to interact with the first portion when the second portion is raised (see Fig. 8B, vertical portion of shutter #49 interacting with upper portion of shield #50) and the second horizontal portion configured to interact with a ground (Fig. 8B, second horizontal portion of #49 contacts shield #50 to an electrical ground) when the second portion is raised to complete the RF ground return path within the process chamber (see Fig. 8B).

    PNG
    media_image1.png
    385
    323
    media_image1.png
    Greyscale


Regarding claim 13, Hirose teaches wherein the vertical portion has a first recess in a top end (Fig. 8A-B, vertical portion of shutter #49 comprises a recess holding seal #61) with a first RF gasket in the first recess ([0060] and Fig. 8A-B, spiral seal #61 to electrically connect #50 to #49) and the second horizontal portion has a second recess in a top surface of an end distal to the vertical portion (Fig. 8B, horizontal portion of #49 comprising a recess for spiral seal #66) with a second RF gasket in the second recess ([0062] and Fig. 8B, spiral seal #66 to electrically connect #56 to #49).

Regarding claim 14, Hirose teaches wherein the first RF gasket or the second RF gasket is stainless steel ([0060]: seal #61 made from metal, such as stainless – the Examiner is not aware of any other metal or alloy described as “stainless”).

Regarding claim 17, Hirose teaches wherein the at least one first portion ([0056] and Fig. 6, deposit shield #50 with portions as depicted below) has a first horizontal portion (see below) connected to a first vertical portion (see below, vertical portion “FP”) and the second portion ([0056] and Figs. 6-7, movable shutter #49) has a second vertical portion (see below, vertical portion “MP”) connected to a second horizontal portion (see below), the second vertical portion configured to interact with the first vertical portion when the second portion is raised (Fig. 8B, #49 contacting #50 with the portions as below) and the second horizontal portion configured to interact with a ground when the second portion is raised (Fig. 8B, #49 connected to #50, which is electrically grounded) to complete the RF ground return path within the process chamber ([0056]).

    PNG
    media_image1.png
    385
    323
    media_image1.png
    Greyscale


Regarding claim 18, Hirose teaches wherein the second vertical portion has a first recess in a top end (Figs. 8A-B, recess of shutter #49 with seal #61) with a first RF gasket in the first recess ([0060] and Figs. 8A-B, spiral seal #61 forming an electrical connection) and the second horizontal portion has a second recess in a top surface of an end distal to the second vertical portion (Fig. 8B, recess of shutter #49 with seal #66) with a second RF gasket in the second recess ([0062] and Fig. 8B, spiral seal #66 forming an electrical connection).

    PNG
    media_image1.png
    385
    323
    media_image1.png
    Greyscale


Claims 8, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US Pub. 2004/0149214), as applied to claims 1-3, 6-7, 9, 11-14, and 17-18 above, and further in view of Hemker (US Pub. 2004/0011467), with Choi (US Pub. 2006/0032586) as an evidentiary reference.
The limitations of claims 1-3, 6-7, 9, 11-14, and 17-18 are set forth above.
Regarding claim 8, Hirose does not teach wherein the actuator has at least a portion that is non-conductive and configured to electrically isolate the movable portion of the conductance liner.
However, Hemker teaches wherein internal chamber components are coated with silicon carbide (Hemker – [0089]: SiC coating provided on chamber surfaces).
Hirose and Hemker both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to apply a silicon carbide coating over the internal portions of the driving shaft of Hirose since Hemker teaches such a material is resistant to plasma processing/reactant gas chemistries (Hemker – [0089]). Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07. Choi teaches wherein silicon carbide is an electrically insulating material (Choi – [0041]).
As such, modified Hirose would teach wherein the actuator (Hirose - [0058] and Figs. 6-7, shaft #51) has at least a portion that is non-conductive (Hirose – Fig. 6, internal portion of #51 coated with SiC, as taught by Hemker) and configured to electrically isolate the movable portion of the conductance liner (see Fig. 6, shutter #49 attached to shaft #51 would be electrically isolated if shaft #51 were coated with SiC).

Regarding claim 10, Hirose does not teach wherein at least a portion of the conductance liner is polysilicon, silicon, silicon carbide, single crystal silicon, or silicon carbide coated aluminum (Hirose teaches wherein deposit shield #50 is made of a conductive material such as aluminum – [0056]).
However, Hemker teaches wherein a portion of a conductance liner is silicon carbide coated aluminum (Hemker – [0089]: SiC coating provided on aluminum chamber surfaces).
Hirose and Hemker both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to apply a silicon carbide coating over the aluminum conductance liner of Hirose since Hemker teaches such a material is resistant to plasma processing/reactant gas chemistries (Hemker – [0089]). Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Regarding claim 19, Hirose does not teach wherein at least a portion of the conductance liner is polysilicon, silicon, silicon carbide, single crystal silicon, or silicon carbide coated aluminum.
However, Hemker teaches wherein a portion of a conductance liner is silicon carbide coated aluminum (Hemker – [0089]: SiC coating provided on aluminum chamber surfaces).
Hirose and Hemker both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to apply a silicon carbide coating over the aluminum conductance liner of Hirose since Hemker teaches such a material is resistant to plasma processing/reactant gas chemistries (Hemker – [0089]). Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Alternatively, claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US Pub. 2004/0149214), as applied to claims 1-3, 6-7, 9, 11-13, and 17-18 above, and further in view of Chen (US Patent 6,872,281).
The limitations of claims 1-3, 6-7, 9, 11-13, and 17-18 are set forth above.
Regarding claim 14, alternatively, Hirose does not explicitly teach wherein the first RF gasket or the second RF gasket is stainless steel ([0060]: seal #61 made from metal, such as stainless, but does not specifically name steel).
However, Chen teaches wherein an RF gasket for an RF return path comprises stainless steel (Chen – col. 6, line 43-44 and Fig. 1, RF gasket #21).
Hirose and Chen both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the seal of Hirose out of stainless steel, since Chen teaches such a material is commonly utilized for RF gaskets (Chen – col. 6, line 43-44). Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Response to Arguments
Applicant’s arguments have been considered and are persuasive concerning the embodiment of the moving shutter #49 of Fig. 6 of Hirose. However, Hirose teaches an embodiment of a moving shutter #20 in Figs. 1-3 that does have a completely annular shape in a plan view. As such, the Examiner has set forth herein wherein at least claims 1 and 11 would be obvious over the entire disclosure of Hirose. The remainder of Applicant’s arguments are not germane to the embodiment in Figs. 1-3 of Hirose, thus require no additional comment by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT SWEELY/Examiner, Art Unit 1718